Name: Council Regulation (EC) No 2611/97 of 15 December 1997 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  cooperation policy;  trade;  international trade
 Date Published: nan

 24. 12 . 97 PENI Official Journal of the European Communities L 353/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2611/97 of 15 December 1997 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines , grape juice and grape must implementation of future arrangements, the abovemen ­ tioned period should be extended until 31 December 1998 , THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 1 (2) and Article 2 of Council Regulation (EEC) No 2390/89 (2), provides for import facilites for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity and an analysis report; whereas Article 3 (2) of that Regulation limits those facilities to a trial period expiring on 31 December 1997; whereas, taking into account the time necessary to examine the HAS ADOPTED THIS REGULATION: Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, the date '31 December 1997' is hereby replaced by '31 December 1998 '. Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997 . For the Council The President F. BODEN (') OJ L 84, 27 . 3 . 1987, p. 1 . Regulation as last amended by Re ­ gulation (EC) No 2087/97 (OJ L 292, 25 . 10 . 1997, p. 1 ). ( 2 ) OJ L 232, 9 . 8 . 1989, p. 1 . Regulation as last amended by Re ­ gulation (EC) No 127/97 (OJ L 24, 25 . 1 . 1997, p. 1 ).